Case: 15-15495   Date Filed: 01/23/2018   Page: 1 of 3




                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15495
                            Non-Argument Calendar
                          ________________________

         D.C. Docket Nos. 4:14-cv-00262-HLM; 4:09-cv-00011-HLM-WEJ-2



SHERMAN EDWARD WILLIAMS,

                                                 Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                 Respondent - Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (January 23, 2018)

Before WILSON, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
                Case: 15-15495    Date Filed: 01/23/2018   Page: 2 of 3




         Sherman Williams appeals the denial of his 28 U.S.C. § 2255 motion to

vacate his 192-month sentence for armed bank robbery and brandishing a firearm

during a crime of violence. 18 U.S.C. § 2113(a), (d); 18 U.S.C. § 924(c)(1)(A).

Williams argues that his sentence was illegal because Johnson v. United States,

576 U.S. ___, 135 S. Ct. 2551 (2015), invalidated the “risk-of-force” clause of 18

U.S.C. § 924(c)(3)(B), and because his armed bank robbery conviction is not a

predicate crime of violence under § 924(c)(3)(A). Because we have previously

concluded both that Johnson did not invalidate 18 U.S.C. § 924(c)(3)(B) and that

armed bank robbery is a predicate crime of violence under § 924(c)(3)(A), we

affirm.

         When we granted Williams a certificate of appealability (COA), we had not

yet resolved the question of whether Johnson, which invalidated the “residual

clause” of the Armed Career Criminal Act (ACCA), also invalidated the “risk-of-

force” clause contained in § 924(c)(3)(B). But we have since determined that it did

not, and we are bound by this conclusion. See Ovalles v. United States, 861 F.3d

1257 (11th Cir. 2017). Thus, in light of Ovalles, Williams’s first claim is without

merit.

         We have also previously determined that a conviction for armed bank

robbery, in violation of 18 U.S.C. § 2113(a) and (d), “clearly meets the

requirement for an underlying felony offense, as set out in § 924(c)(3)(A).” In re
                                          2
              Case: 15-15495     Date Filed: 01/23/2018    Page: 3 of 3


Hines, 824 F.3d 1334, 1337 (11th Cir. 2016). Williams argues that In re Hines

“has no precedential effect” here because it was an order on an application for a

second or successive § 2255 motion, but we have made it clear that “our prior-

panel-precedent rule applies with equal force as to prior panel decisions published

in the context of applications to file second or successive petitions.” In re

Lambrix, 776 F.3d 789, 794 (11th Cir. 2015). Thus, our holding in In re Hines is

binding precedent, and it forecloses Williams’s second argument.

      Johnson did not invalidate 18 U.S.C. § 924(c)(3)(B), and armed bank

robbery is a predicate crime of violence under § 924(c)(3)(A). Ovalles, 861 F.3d at

1259; In re Hines, 824 F.3d at 1337. Therefore, we affirm the denial of Williams’s

motion to vacate his sentence.

      AFFIRMED.




                                          3